DETAILED ACTION
This is the first office action regarding application number 16/562,194, filed September 5, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 219 and 154.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig 2 item 223, Fig 3 items 300, 223, and Fig 4 item 454.  Corrected drawing sheets in compliance with 37 CFR 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 12 and 13 are objected to because of the following informalities:  
Regarding claim 12, claim 12 recites “The method of claim 8, where adjusting powertrain output torque or power includes adjusting output torque of an engine”, the claim should reworded to “The method of claim 8, where the adjusting of the powertrain output torque or power includes adjusting an output torque of an engine” for clarity and to avoid any antecedent basis issues.
Regarding claim 13, claim 13 recites “The method of claim 8, where adjusting powertrain output torque or power includes adjusting output torque of an electric machine”, the claim should reworded to “The method of claim 8, where the adjusting of the powertrain output torque or power includes adjusting an output torque of an electric machine” for clarity and to avoid any antecedent basis issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Namuduri (US-20180105158).

Regarding claim 1, Namuduri teaches a vehicle operating method, comprising
generating a powertrain torque or power request (Paragraph [0004], "The propulsion system also includes a controller programmed to forecast an acceleration demand based on at least one estimation model. The controller is also programmed to issue a command indicative of a required axle torque corresponding to the acceleration demand.", here the system is generating a request/command corresponding to required axle torque)
and a powertrain torque or power urgency assessment (Paragraph 0038], "The operating system may include a traffic mode calculation algorithm 58 to determine external traffic conditions and implement optimal engine operation based on the forecasted conditions. Algorithm 60 uses vehicle dynamics to calculate required torque at the vehicle wheels, or road load, based on the external conditions.", here an assessment of the external conditions is being made and an urgency of torque requests is being determined based on external conditions and based on that assessment optimal engine performance condition is set)
via autonomous driver (Paragraph [0035], "In certain alternative examples, such as a self-driving autonomous vehicle, acceleration demand may be determined by a computer that is either on-board or off-board of the vehicle 10 without driver interaction.", here the system is performing the above functions via an autonomous system)
and adjusting powertrain output torque or power in response to the powertrain torque or power request (Paragraph [0004], "The controller is also programmed to issue a command indicative of a required axle torque corresponding to the acceleration demand.", here the controller is adjusting the output torque based on the acceleration demand)
"The controller may also receive other signals pertaining to the state of the engine and its operating conditions. The controller 146 is also in communication with the electric machine and receives signals 22 indicative of motor speed, torque, temperature, current draw, and voltage across the motor. The controller 146 also receives signals 14 indicative of a user selection of any of various propulsion system operation modes.”, here the system is monitoring various control parameters by receiving signals).

Regarding claim 2, Namuduri teaches a vehicle operating method as discussed above in claim 1, further comprising
determining an actual total number of times the one or more control parameters exceed one or more threshold levels (Paragraph [0054], "With specific reference to FIG. 3, an electronic brake control module (EBCM) 344 may receive a deceleration request signal when the magnitude of deceleration is greater than a threshold.", here the system is determining that the control parameter has exceeded that threshold level a total number of times in this case that total is one.)

Regarding claim 3, Namuduri teaches a vehicle operating method as discussed above in claim 1, further comprising
adjusting the one or more threshold levels responsive to the powertrain torque or power urgency assessment (Paragraph [0072], "Once Ecomode is engaged, a different torque range may be applied as a criteria to maintain the Ecomode.", here the threshold has been 

Regarding claim 4, Namuduri teaches a vehicle operating method as discussed above in claim 1, 
where the powertrain torque or power urgency assessment is based on input provided via one or more vehicle occupants (Paragraph [0035], "The controller 146 also receives signals 14 indicative of a user selection of any of various propulsion system operation modes.", here the user is making an urgency assessment and selecting a vehicle mode based on that assessment).

Regarding claim 5, Namuduri teaches a vehicle operating method as discussed above in claim 1, 
where the powertrain torque or power urgency assessment is based on input provided via one or more vehicle systems (Paragraph 0038], "The operating system may include a traffic mode calculation algorithm 58 to determine external traffic conditions and implement optimal engine operation based on the forecasted conditions. Algorithm 60 uses vehicle dynamics to calculate required torque at the vehicle wheels, or road load, based on the external conditions.", Here an assessment of the urgency of torque requests is being calculated based on external conditions received from vehicle systems and an optimal engine mode is selected).

Regarding claim 7, Namuduri teaches a vehicle operating method as discussed above in claim 1,
"The propulsion system also includes a controller programmed to forecast an acceleration demand based on at least one estimation model. The controller is also programmed to issue a command indicative of a required axle torque corresponding to the acceleration demand.", here the controller is adjusting via a command the axle torque in response to the acceleration demand).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namuduri (US-20180105158) in view of Fields (US Patent 10,007,263).

Regarding claim 6, Namuduri teaches the vehicle operating method as discussed above in claim 1, however Namuduri does not teach the vehicle systems monitoring vital signs of a human occupant.
Fields teaches autonomous vehicle operating methods and emergency response where the one or more vehicle systems monitor one or more vital signs of a human (Column 32, lines 1-5, "The method may include (1) detecting, via a biometric device, that a driver or passenger of an autonomous or semi-autonomous vehicle is having a medical emergency", here the system is using a biometric device to monitor vital signs and determine if a person is experiencing a medical emergency).
Namuduri and Fields are analogous art as they are both generally related to the operation and control of autonomous vehicle systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the occupant monitoring technology included in Fields in the autonomous vehicle operating method of Namuduri to improve the safety of the vehicle system both to the operator and the other road users (Fields, Column 2, lines 34-37, “These autonomous vehicle operation features may either assist the vehicle operator to more safely or efficiently operate a vehicle or may take full control of vehicle operation under some or all circumstances.”)

Claims 8-13, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namuduri (US-20180105158) in view of Abari (US-20190197798).

Regarding claim 8, Namuduri teaches a vehicle operating method comprising
generating a powertrain torque or power request (Paragraph [0004], "The propulsion system also includes a controller programmed to forecast an acceleration demand based on at least one estimation model. The controller is also programmed to issue a command indicative of a required axle torque corresponding to the acceleration demand.", here the system is generating a request/command corresponding to required axle torque)
and a powertrain torque or power urgency assessment (Paragraph 0038], "The operating system may include a traffic mode calculation algorithm 58 to determine external traffic conditions and implement optimal engine operation based on the forecasted conditions. Algorithm 60 uses vehicle dynamics to calculate required torque at the vehicle wheels, or road load, based on the external conditions.", here an assessment of the external conditions is being made and an urgency of torque requests is being determined based on external conditions and based on that assessment optimal engine performance condition is set)
via autonomous driver (Paragraph [0034-0035] and Figs. 1-6, "In certain alternative examples, such as a self-driving autonomous vehicle, acceleration demand may be determined by a computer that is either on-board or off-board of the vehicle 10 without driver interaction.", here the system is performing the above functions via an autonomous system)
and adjusting powertrain output torque or power in response to the powertrain torque or power request (Paragraph [0004], "The controller is also programmed to issue a command indicative of a required axle torque corresponding to the acceleration demand.", here the controller is adjusting the output torque based on the acceleration demand)
monitoring one or more control parameters (Paragraph [0035], "The controller may also receive other signals pertaining to the state of the engine and its operating conditions. The controller 146 is also in communication with the electric machine and receives signals 22 indicative of motor speed, torque, temperature, current draw, and voltage across the motor. The controller 146 also receives signals 14 indicative of a user selection of any of various propulsion system operation modes.”, here the system is monitoring various control parameters by receiving signals).
However Namuduri does not explicitly teach returning a vehicle to a service center via the autonomous driver responsive to the one or more control parameters exceeding a first threshold level a predetermined number of times after completing a drive cycle in which the first threshold level is exceeded the predetermined number of times.
However, Abari teaches autonomous vehicle control and fleet management methods including returning a vehicle to a service center via the autonomous driver responsive to the one or more control parameters exceeding a first threshold level a predetermined number of times (Paragraph [0079], " In particular embodiments, the autonomous vehicle status information received from vehicle status monitor 654 may be compared to the one or more thresholds. If one or more metrics have exceeded a threshold, the autonomous vehicle may be routed to a service center.", here the autonomous driver is proceeding to a service center after determining that the vehicle status information has exceeded a threshold)
"After transporting user 145b to the requested destination, transportation management system 110 determined, based on various predictive demand models, that autonomous vehicle 133 should be scheduled for one or more services at service center 120.", here the vehicle is proceeding to a service center after completing a drive cycle)
in which the first threshold level is exceeded the predetermined number of times (Paragraph [0079], " In particular embodiments, the autonomous vehicle status information received from vehicle status monitor 654 may be compared to the one or more thresholds. If one or more metrics have exceeded a threshold, the autonomous vehicle may be routed to a service center.", here the autonomous driver is proceeding to a service center after determining that the vehicle status information has exceeded a threshold a predetermined number of times in this case if a metric has exceeded a threshold one time it will be routed to a service center).
Namuduri and Abari are analogous art as they are both generally related to the operation and control of autonomous vehicle systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include methodology of directing an autonomous vehicle to a service center when the system determines service is required taught in Abari in the autonomous vehicle operating method of Namuduri to improve the safety of the vehicle system by ensuring that the autonomous vehicle system is capable of determining its own operational state without human interaction (Abari, Paragraph [0013], “even without the benefit of frequent and regular human observation or inspection, the autonomous vehicles in the fleet are kept in good working order and that they meet all applicable safety and regulatory requirements”).

Regarding claim 9, the combination of Namuduri and Abari teach the vehicle operating method as discussed above in claim 8, however Namuduri does not explicitly teach returning the vehicle to the service center via the autonomous driver responsive to the one or more control parameters exceeding a second threshold level a single time after completing the drive cycle in which the second threshold level is exceeded.
However, Abari teaches returning the vehicle to the service center via the autonomous driver responsive to the one or more control parameters exceeding a second threshold level a single time (Paragraph [0079], "In particular embodiments, the autonomous vehicle status information received from vehicle status monitor 654 may be compared to the one or more thresholds. If one or more metrics have exceeded a threshold, the autonomous vehicle may be routed to a service center.", here the autonomous driver is proceeding to a service center after determining that the vehicle status information has exceeded a threshold)
after completing a drive cycle in which the second threshold level is exceeded (Paragraph [0022], "After transporting user 145b to the requested destination, transportation management system 110 determined, based on various predictive demand models, that autonomous vehicle 133 should be scheduled for one or more services at service center 120.", here the system has completed a drive cycle and determined that service is need).
Namuduri and Abari are analogous art as they are both generally related to the operation and control of autonomous vehicle systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include methodology of returning the vehicle to the service “even without the benefit of frequent and regular human observation or inspection, the autonomous vehicles in the fleet are kept in good working order and that they meet all applicable safety and regulatory requirements”).

Regarding claim 10, the combination of Namuduri and Abari teach the vehicle operating method as discussed above in claim 8, however Namuduri does not teach requesting vehicle service via a powertrain controller. Abari teaches
further comprising requesting vehicle service via a powertrain controller (Paragraph [0070], "In particular embodiments, autonomous vehicle computing device 650 may request service work based on data recorded by vehicle status monitor 654.").
Namuduri and Abari are analogous art as they are both generally related to the operation and control of autonomous vehicle systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include methodology of requesting vehicle service taught in Abari in the autonomous vehicle operating method of Namuduri to improve the safety of the vehicle system by ensuring that the autonomous vehicle system is capable of determining its own operational state and requesting service without human interaction (Abari, Paragraph “even without the benefit of frequent and regular human observation or inspection, the autonomous vehicles in the fleet are kept in good working order and that they meet all applicable safety and regulatory requirements”).


Regarding claim 11, the combination of Namuduri and Abari teach the vehicle operating method as discussed above in claim 8, Namuduri further teaches
communicating the powertrain torque or power request and the powertrain torque or power urgency assessment from the autonomous driver to a vehicle controller (Paragraph [0035], "The controller 146 is communication with one or more sensors at driver input pedals to receive signals indicative of pedal position which may reflect both positive and negative acceleration demand. In certain alternative examples, such as a self-driving autonomous vehicle, acceleration demand may be determined by a computer that is either on-board or off-board of the vehicle 10 without driver interaction. ", Here the torque request is communicated from the autonomous driver to the controller).

Regarding claim 12, the combination of Namuduri and Abari teach the vehicle operating method as discussed above in claim 8, Namuduri further teaches
where adjusting powertrain output torque or power includes adjusting output torque of an engine (Paragraph [0004], "A vehicle propulsion system includes a combustion engine configured to output a propulsion torque to satisfy a propulsion demand, and a traction electric machine to generate a supplemental torque to selectively supplement the propulsion torque.", here the combustion engine is adjusting its output to satisfy a propulsion demand).

Regarding claim 13, the combination of Namuduri and Abari teach the vehicle operating method as discussed above in claim 8, Namuduri further teaches
where adjusting powertrain output torque or power includes adjusting output torque of an electric machine (Paragraph [0004], "A vehicle propulsion system includes a combustion engine configured to output a propulsion torque to satisfy a propulsion demand, and a traction electric machine to generate a supplemental torque to selectively supplement the propulsion torque.", here the traction electric machine is adjusted to provide supplemental torque output).

Regarding claim 16, Namuduri teaches a vehicle system comprising
a propulsion source (Paragraph [0002], "A vehicle may include an internal combustion engine")
an autonomous driver (Paragraph [0035], "In certain alternative examples, such as a self-driving autonomous vehicle, acceleration demand may be determined by a computer that is either on-board or off-board of the vehicle 10 without driver interaction.")
a controller including executable instructions stored in a non-transitory memory (Paragraph [0091], "Similarly, the processes, methods, or algorithms can be stored as data and instructions executable by a controller or computer in many forms including, but not limited to, information permanently stored on non-writable storage media")
"The controller 146 is communication with one or more sensors at driver input pedals to receive signals indicative of pedal position which may reflect both positive and negative acceleration demand")
and a powertrain torque or power urgency assessment (Paragraph 0038], "The operating system may include a traffic mode calculation algorithm 58 to determine external traffic conditions and implement optimal engine operation based on the forecasted conditions. Algorithm 60 uses vehicle dynamics to calculate required torque at the vehicle wheels, or road load, based on the external conditions.", here an assessment of the external conditions is being made and an urgency of torque requests is being determined based on external conditions and based on that assessment optimal engine performance condition is set)
 via the autonomous driver (Paragraph [0035], "In certain alternative examples, such as a self-driving autonomous vehicle, acceleration demand may be determined by a computer that is either on-board or off-board of the vehicle 10 without driver interaction.", here the system is performing the above functions via an autonomous system)
and adjust output torque or power of the propulsion source in response to the powertrain torque or power request (Paragraph [0004], "A vehicle propulsion system includes a combustion engine configured to output a propulsion torque to satisfy a propulsion demand")
However, Namuduri does not teach request vehicle service responsive to one or more Page 44 of 46Record ID 84173547 vehicle control parameters exceeding one or more threshold levels based on the powertrain torque or power urgency assessment 
However, Abari teaches autonomous vehicle control and fleet management methods including 
"In particular embodiments, autonomous vehicle computing device 650 may request service work based on data recorded by vehicle status monitor 654.", here the system is requesting vehicle service)
responsive to one or more vehicle control parameters exceeding one or more threshold levels based on the powertrain torque or power urgency assessment (Paragraph [0079], "In particular embodiments, the autonomous vehicle status information received from vehicle status monitor 654 may be compared to the one or more thresholds. If one or more metrics have exceeded a threshold, the autonomous vehicle may be routed to a service center.", here the system is routed to a service center in response to a parameter exceeding a threshold).
Namuduri and Abari are analogous art as they are both generally related to the operation and control of autonomous vehicle systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include methodology of requesting vehicle service responsive to one or more Page 44 of 46Record ID 84173547 vehicle control parameters exceeding one or more threshold levels based on the powertrain torque or power urgency assessment taught in Abari in the autonomous vehicle operating method of Namuduri to improve the safety of the vehicle system by ensuring that the autonomous vehicle system is capable of determining its own operational state and requesting service without human interaction (Abari, Paragraph [0013], “even without the benefit of frequent and regular human observation or inspection, the autonomous vehicles in the fleet are kept in good working order and that they meet all applicable safety and regulatory requirements”).

Regarding claim 17, the combination of Namuduri and Abari teach the vehicle operating method as discussed above in claim 16, Namuduri further teaches
where the powertrain torque or power urgency assessment is based on vehicle operating conditions (Paragraph 0038], "The operating system may include a traffic mode calculation algorithm 58 to determine external traffic conditions and implement optimal engine operation based on the forecasted conditions. Algorithm 60 uses vehicle dynamics to calculate required torque at the vehicle wheels, or road load, based on the external conditions.", here an assessment of the external conditions is being made and an urgency of torque requests is being determined based on external conditions and based on that assessment optimal engine performance condition is set).

Regarding claim 19, claim 19 is similar in scope to claim 4 and is therefore rejected under similar rationale.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namuduri (US-20180105158) in view of Abari (US-20190197798) and further in view of Heap (US-20090118928).

Regarding claim 14, the combination of Namuduri and Abari teach the vehicle operating method as discussed above in claim 8, however neither of them teach one of the control parameters including the temperature of an electric energy storage device. Heap teaches 
"A method for controlling a powertrain system includes monitoring a temperature of the energy storage device", here the system is teaching monitoring the temperature of an energy storage device and using that parameter to control a powertrain system).
Namuduri, Abari, and Heap are all analogous art as they are all generally related to the operation and control of autonomous vehicle systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the technique of monitoring the temperature of an electrical storage device of Heap in the autonomous vehicle operating method of Namuduri to minimize the power loss and operating costs of the vehicle propulsion system by optimizing the battery temperature operation point (Heap, Paragraph [0005], “A method for controlling a powertrain system includes monitoring a temperature of the energy storage device, selecting a candidate powertrain system operating point … determining a power loss for operating the powertrain system at the candidate powertrain system operating point, and determining operating costs for operating the powertrain system at the candidate powertrain system operating point associated with the power loss and based upon the temperature of the energy storage device.”).


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namuduri (US-20180105158) in view of Abari (US-20190197798) and further in view of Koti (US-20200031332).

Regarding claim 15, the combination of Namuduri and Abari teach the vehicle operating method as discussed above in claim 8, however neither of them teach one of the control parameters includes the temperature of a catalyst. Koti teaches
where the one or more control parameters includes a temperature of a catalyst (Paragraph [0072], "For example, if the SCR catalyst temperature is within or exceeding a desired temperature range, the engine and charge management circuits 184 and 185 may cooperatively increase the load on the electromagnetic device 106 and exert less load on the engine 101, thereby improving fuel economy.”, here the system is teaching monitoring the temperature of a catalyst and using that parameter to control a powertrain system).
Namuduri, Abari, and Koti are all analogous art as they are all generally related to the operation and control of autonomous vehicle systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the technique of monitoring the temperature of an Catalyst of Koti in the autonomous vehicle operating method of Namuduri to improve the fuel economy of the system (Koti, Paragraph [0072], "For example, if the SCR catalyst temperature is within or exceeding a desired temperature range, the engine and charge management circuits 184 and 185 may cooperatively increase the load on the electromagnetic device 106 and exert less load on the engine 101, thereby improving fuel economy.”).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namuduri (US-20180105158) in view of Abari (US-20190197798) and further in view of Fields (US Patent 10,007,263).

Regarding claim 18, the combination of Namuduri and Abari teach the vehicle operating method as discussed above in claim 16, however neither of them teach basing the urgency assessment on the vital signs of a vehicle occupant. Fields teaches
where the powertrain torque or power urgency assessment is based on vital signs of one or more vehicle occupants (Column 32, lines 1-5, "The method may include (1) detecting, via a biometric device, that a driver or passenger of an autonomous or semi-autonomous vehicle is having a medical emergency", here the system is using a biometric device to monitor vital signs and determine if a person is experiencing a medical emergency)( (123) "directing one or more autonomous or semi-autonomous vehicle functionalities or technologies to drive the autonomous or semi-autonomous vehicle from the current GPS location to the hospital to facilitate the driver or passenger receiving medical assistance in a prompt and safe manner", here the system has performed an urgency assessment in determining that the driver needs medical attention and is directing the autonomous system to travel to the hospital in a prompt manner corresponding to a high level of urgency).
Namuduri, Abari, and Fields are analogous art as they are all generally related to the operation and control of autonomous vehicle systems.
“These autonomous vehicle operation features may either assist the vehicle operator to more safely or efficiently operate a vehicle or may take full control of vehicle operation under some or all circumstances.”).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namuduri (US-20180105158) in view of Abari (US-20190197798) and further in view of Bellinger (US-20030216847).

Regarding claim 20, the combination of Namuduri and Abari teach the vehicle operating method as discussed above in claim 8, however neither of them teach monitoring the speed of a turbocharger as one of the control parameters. Bellinger teaches
where the one or more vehicle control parameters includes a turbocharger speed (Paragraph [0292], "Alternatively or additionally, control computer 202 may be operable at step 1226 to determine a turbocharger speed value corresponding to an rotational speed of the turbocharger 221, and to determine a suitable turbocharger speed threshold value.", here the system is teaching monitoring a turbocharger speed and setting threshold values for that parameter).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the turbocharger speed monitoring technique of Bellinger in the autonomous vehicle operating method of Namuduri to maximize the fuel economy of the system while allowing for increased engine power (Bellinger, Paragraph [0111], “This type of engine speed limiting scheme forces gear shifting at lower engine speeds under low and moderate engine loads (e.g. downhill and flat road conditions), thereby maximizing fuel economy, while allowing for increased engine power.”).



Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662                

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662